Citation Nr: 1645217	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  08-06 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD), and to include as secondary to the service-connected degenerative joint disease of the left hip and service-connected mechanical low back pain, to include the medications taken for those disabilities.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected degenerative joint disease of the left hip, to include the medications taken for that disability.

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected degenerative joint disease of the left hip, to include the medications taken for that disability.

4.  Entitlement to an increased rating for degenerative joint disease of the left hip, currently rated 40 percent disabling.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to December 11, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) from October 2004, April 2007, January 2008, and November 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in New Orleans, Louisiana, and Cleveland, Ohio.  In the October 2004 decision, the RO denied entitlement to an increased rating in excess of 30 percent for degenerative joint disease of the left hip.  In the April 2007 decision, the RO denied entitlement to service connection for a peptic ulcer and hypertension.  In January 2008, the RO granted an increased 40 percent rating for degenerative joint disease of the left hip, effective June 17, 2004.  In the November 2008 decision, the RO denied entitlement to service connection for degenerative joint disease of the right hip.

Jurisdiction over the Veteran's claims has remained with the RO in New Orleans, Louisiana.

The Veteran testified before the undersigned at a June 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In December 2011, the Board recognized the TDIU issue as being on appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009), and then remanded all of the issues currently on appeal for further development.  The appeal has now been returned to the Board for appellate disposition. 

With the exception of the gastrointestinal disorder, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A gastrointestinal disorder, to include PUD and GERD, was not manifested during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, or to be caused or aggravated by the service-connected degenerative joint disease of the left hip and service-connected mechanical low back pain, to include the medications taken for those disabilities.


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder, to include PUD and GERD, and to include as secondary to the service-connected degenerative joint disease of the left hip and service-connected mechanical low back pain, to include the medications taken for those disabilities, is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in May 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  While the notice letter provided did not include any information concerning the evaluation or the effective date that could be assigned should service connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this decision affirms the RO's denial, the Veteran is not prejudiced by the failure to provide him that further information.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, Social Security Administration (SSA) disability benefits records, and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  In an August 2013 Formal Finding, the AOJ determined that the Veteran's inpatient STRs dated from June 1978 to December 1978 from Fort Hood, Texas, were unavailable despite several attempts by the AOJ.  The Veteran was not informed about this Formal Finding.  However, the Board finds that this is harmless error, as the Veteran in a February 2012 letter reported treatment for his bilateral hips only, and not his gastrointestinal disorder, while stationed at Fort Hood.  In other words, this notification error is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in September 2013, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of:  (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  

There has also been substantial compliance with the December 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a letter requesting the names and addresses of his recent treatment providers.  This letter was sent in August 2012, and all evidence that he has indicated as relevant to his claim has been obtained.  The remand also directed the AOJ to obtain the Veteran's recent VA treatment records, which were obtained and associated with the claims file.  The remand also included obtaining the Veteran's STRs, which were obtained and associated with the claims file.  Additionally, the remand included scheduling the Veteran for a VA examination, which was provided in September 2013.  Finally, the remand included readjudicating the claim, which was accomplished in the October 2015 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.



II.  Analysis

The Veteran seeks service connection for a gastrointestinal disorder, to include PUD and GERD, and to include as secondary to the service-connected degenerative joint disease of the left hip and service-connected mechanical low back pain, to include the medications taken for those disabilities.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Direct service connection requires evidence of a current disability; an in-service disease or injury; and a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) a service-connected disability; and, (3) evidence establishing a connection between the service-connected disability and the current disorder.  

In addition, the regulations provide that service connection is warranted for a disability that is aggravated by, proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

Because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Here, a current disability has been shown.  In a March 2008 VA treatment record, the Veteran was diagnosed with GERD and PUD.  On VA examination in September 2013, he was diagnosed with GERD.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the gastrointestinal disorder.  The records reveal no complaints or treatment related to the Veteran's gastrointestinal disorder.  His active military service ended in February 1980.  The Veteran has not reported any symptoms during service.

A March 1995, VA orthopedic clinic note reports a history of peptic ulcer disease; although VA treatment records beginning in January 1994, do not mention that history.  The Veteran was seen at a VA orthopedic clinic in May 1995, when it was reported that he had current abdominal pain and a history of PUD.  

At his hearing, the Veteran agreed with his representative's statement that peptic ulcer disease was initially diagnosed "somewhere around 1997, 1998" at a VA facility.

On VA examination in September 2013, following a review of the claims file and a physical examination of the Veteran, the examiner determined that the Veteran's current gastrointestinal disorder did not have its onset in service and was not the result of a disease or injury in service.  The examiner reasoned that the findings suggest that in the absence of a diagnosed condition for the treatment of ulcer in service, and immediately after service, the link between such current gastrointestinal disabilities remains unsubstantiated, that is, the current diagnosed gastrointestinal condition occurred twenty-six years following the Veteran's discharge from service.  The examiner noted that the Veteran's medical treatment records on 05/31/1995 and 10/18/95 show that he was prescribed with RANITIDINE HCL 150MG TAB, on 10/23/96, the Veteran was prescribed with FAMOTIDINE 20MG TAB, and on 2/20/97, he was prescribed with Maalox.  Approximately four years later, on 9/11/01, he was prescribed with LANSOPRAZOLE 30MG EC CAP, on 1/22/02 and 3/12/04, he was tried on RABEPRAZOLE NA 20MG BC TAB, and from 11/29/2004 to 4/9/13, he is consistently OMEPRAZOLE 20MG EC CAP daily.  His current medical records also show an active problem of Ulcer, which was diagnosed on 3/23/2006, and an upper gastrointestinal (GI) bleeding, which was diagnosed on 10/04/2006.

The examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided a medical opinion that is supported by and consistent with the evidence of record.  

There is no evidence, lay or medical, that links peptic ulcer disease directly to service.  The treatment records do not provide contrary evidence and the Veteran's statements are consistent with the medical evidence in reporting that the disability was not identified until many years after service.  For all of these reasons, service connection on a direct basis is not warranted.

The Veteran's main contention is that the peptic ulcer disease is secondary to medications he took for his service connected major depression; left hip; and low back disabilities. 
 
The only nexus opinion of record on the issue of secondary service connection is negative.  

Specifically, on the VA examination in September 2013, following a review of the claims file and a physical examination of the Veteran, the examiner determined that the Veteran's current gastrointestinal disorder (any such disorder diagnosed since February 2006) was neither caused nor aggravated by his service-connected degenerative joint disease of the left hip or mechanical lower back pain, or medications taken for those disabilities.  The examiner reasoned that the Veteran was granted service for degenerative joint disease of the left hip in September 1986.  The examiner added that there was no substantial medical evidence to show that the current gastrointestinal disorder was neither caused nor aggravated by his service-connected degenerative joint disease of the left hip and/or mechanical lower back pain, or medications taken for those disabilities.  While the Veteran was prescribed ibuprofen and other pain relievers, which the examiner stated could likely cause gastrointestinal irritation, ulcer, or bleeding, the Veteran was also placed on medications that are gastrointestinal-protective, such as histamine H2-receptor antagonist and proton pump inhibitors.  

For example, between 1995 and 1997, he was placed on Ranitidine and Famodine, both of which are H2-receptor antagonist.  These are medications used to treat gastric or duodenal ulcer, gastroesophageal reflux disease, and pathological hypersecretory conditions.  The Veteran was also prescribed Maalox, an antacid containing calcium carbonate to neutralize or reduce gastric acid.  Maalox relieves symptoms of excessive gastric acidity in those with GERD, gastric or duodenal ulcers.  

Additionally, from November 2004 to the present, the Veteran was placed on Omeprazole, which is a proton pump inhibitor (PPI).  PPI works by decreasing the amount of the production of gastric acid. This medication is indicated for the treatment of or prevention of gastric and duodenal ulcers, erosive esophagitis, and GERD, and upper gastrointestinal tract bleeding.  The examiner reasoned that because the Veteran was also prescribed with on-pain medication that could promote gastric acid production, which could lead to gastrointestinal disorder, such as those mentioned previously, the precautionary measures, to prevent gastrointestinal disorders from occurring, were consistently implemented as evidenced by the continued prescription of proton pump inhibitors.  The examiner stated that there was no medical evidence to substantiate that the Veteran's current gastrointestinal system disorder (any such disorder diagnosed since February 2006) was either caused or aggravated by the service-connected degenerative joint disease of the left hip and/or mechanical lower back pain, or medications taken for those disabilities.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The examiner did not provide an opinion with regard to the relationship between medications for major depression and peptic ulcer disease, but there is no indication, other than the Veteran's contention, that there is such a relationship.  The Veteran's contention without more is insufficient to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The only evidence of a link between the gastrointestinal disability and medications for the Veteran's service connected disabilities consists of the Veteran's assertion of such a relationship.  

The Veteran is competent, as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Id.

As a lay person, the Veteran lacks the medical expertise to provide a competent medical opinion on the relationship between medications for service connected disabilities and the claimed PUD.  See 38 C.F.R. § 3.159(a) (2015).  Accordingly, his opinion is of little probative value and is outweighed by the competent medical opinion.

The preponderance of the evidence, is against the Veteran's claim, and reasonable doubt does not arise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a gastrointestinal disorder, to include PUD and GERD, and to include as secondary to the service-connected degenerative joint disease of the left hip and service-connected mechanical low back pain, to include the medications taken for those disabilities, is not warranted.


ORDER

The claim of entitlement to service connection for a gastrointestinal disorder, to include PUD and GERD, to include on a secondary basis, is denied.


REMAND

Right Hip

In a February 2012 letter, the Veteran reported treatment for his right hip in service while stationed at Fort Hood, Texas.  In an August 2013 Formal Finding, the AOJ determined that the Veteran's inpatient STRs dated from June to December 1978 from Fort Hood, Texas, were unavailable despite several attempts by the AOJ to obtain them.  However, the Veteran was not informed about this Formal Finding or told about possible alternative evidence that he may submit in substitution of his STRs.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.  The Board finds that this notice letter must be provided to the Veteran before his claim can be decided on the merits.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Additionally, the Board previously remanded this claim in December 2011 for a VA examination and medical opinion.  A VA examination and medical opinion were obtained in September 2013.  The examiner provided a medical opinion concerning secondary service connection, but only addressed the causation element of secondary service connection, and not the aggravation element.  38 C.F.R. § 3.310.  Additionally, the examiner did not address the medications required for the Veteran's service-connected degenerative joint disease of the left hip.  The examiner also did not provide a medical opinion regarding direct service connection.  38 C.F.R. § 3.303.  The Board specifically asked for these opinions in its December 2011 remand directives.  Thus, an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Hypertension

Initially, the Veteran has not been provided with a proper duty-to-assist notice letter, to include being informed of the requirements for establishing secondary service connection for the claim.  38 C.F.R. § 3.310.  The Veteran has also not been provided with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because the issue is being remanded for other reasons, there is an opportunity to provide this notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

Additionally, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon, 20 Vet. App. at 83.  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Recently added VA treatment records document a current diagnosis of hypertension in August 2015.  The Veteran asserts that his current hypertension is secondary to his already service-connected degenerative joint disease of the left hip, to include the medications taken for that disability.  The Veteran has never been afforded a VA examination and medical opinion for this claim.  A VA examination and opinion are required to determine the relationship of the disability to service.  See 38 C.F.R. §§ 3.159(c)(4), 3.310; see also McLendon, 20 Vet. App. at 83.  

Left Hip

A new precedential opinion that directly impacts this case was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2015) creates a requirement that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court held that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The recently obtained September 2013 VA orthopedic examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA orthopedic examination to correct all of the deficiencies noted above.  

TDIU

Initially, in its December 2011 remand, the Board sought a VA medical opinion addressing the combined functional impact of the Veteran's service-connected disability on his employability.  Upon remand, VA examinations were provided, but the medical opinions addressed each service-connected disability on its own and did not provide a medical opinion based on the combined functional impact of all of the service-connected disabilities.  Upon remand, this medical opinion must be provided.  See Stegall, 11 Vet. App. at 268; 38 C.F.R. § 3.159.
Furthermore, the issue of entitlement to a TDIU prior to December 11, 2009 is inextricably intertwined with the service connection and increased rating issues currently on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran of the August 2013 Formal Finding in which the AOJ determined that the Veteran's inpatient STRs dated from June 1978 to December 1978 from Fort Hood, Texas, were unavailable despite several attempts by the AOJ.  The Veteran must be informed of the types of evidence that could substitute for his STRs and/or that he could submit his own copies of these STRs.  

2.  Send the Veteran a VCAA notice letter which includes an explanation as to what information or evidence is needed to substantiate the claim of entitlement to service connection for hypertension, on a secondary service connection basis; and provide information concerning the evaluation and effective date that could be assigned should service connection be granted.  

3.  After completing the above, forward the claims folder to the examiner who provided the September 2013 VA medical opinion regarding the current right hip arthritis, and request an addendum opinion based on records review, or if deemed necessary by the examiner, an additional VA examination.  If the examiner is unavailable, forward the records to a similarly situated examiner.  If an additional examination is needed to respond, the examination should be scheduled.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right hip arthritis had its onset in service or is the result of a disease or injury in service. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right hip arthritis was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected degenerative joint disease of the left hip, to include the medications taken for that disability.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of STRs reflecting treatment for right hip arthritis in service cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After completing the above actions, schedule the Veteran for a VA examination to determine the etiology of the current hypertension. All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset in service or is the result of a disease or injury in service. 

The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected degenerative joint disease of the left hip, to include the medications taken for that disability.  The amount of any aggravation should be quantified, if possible.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of STRs reflecting treatment for hypertension in service cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Schedule the Veteran for an examination to determine the current severity of his degenerative joint disease of the left hip.  The claims file must be reviewed by the examiner, or, in the alternative, copies of pertinent records from the paperless file.  All indicated studies should be performed.  

a.  Pursuant to recent case law, the examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint (right hip).  If a joint cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done and why.  

b.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, incoordination pain or flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

c.  The examiner should also record the Veteran's reports of limitation during flare-ups; and opine whether these reports are consistent with the disability observed on examination or otherwise shown in the record.  

6.  After completing the above, obtain a VA medical opinion regarding the combined functional and occupational impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  

The Veteran is currently service-connected for the following disabilities:  major depressive disorder; degenerative joint disease of the left hip; mechanical low back pain; ligation of the left internal spermatic vein, varicocele, status post varicocelectomy; atrophy of the left testis; and, erectile dysfunction.
A complete rationale for all conclusions should be provided.

7.  If any benefit sought on appeal remains denied, issue a SSOC.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


